GANTT, J.
— On July 29, 1901, the prosecuting attorney of Stoddard county filed an information in the circuit court of said county charging the defendant with burglary and larceny.
The said information omitting the formal parts and affidavit, is in the words following:
“K. C. Spence, prosecuting attorney within and for the county of Stoddard, in the State of Missouri, under his oath of office and upon his information and belief, informs the court that one Aud Jones on or about the 27th day of July,. A. D. 1901, at the county of Stoddard and the State of Missouri, did then and there unlawfully, feloniously and burglariously break into and enter the store of the Drysdal’e-Ulen: Hardware Go., there situate, the same being a building in which divers goods, merchandise and valuable things were then and there kept for sale and. deposited, with the intent the goods, chattels, personal property and valuable things in the said store then and there being unlawfully, feloniously and burglariously to steal, take and carry away, and four pistols of the value of twelve dollars of the personal goods and’ chattels of the said Drysdale-Ulen Hardware Go., then and there in the said store being found, did* then and there unlawfully, feloniously and burglariously steal, take and carry away; against the peace and dignity'of the State.”
Indorsed on said information appears the names of the *401following witnesses: Geo. Drysdale, Wm. Wilson, Ben Howell, Ed. Oloe, Pick Montgomery, Geo. Magee, John Thomason and Andy Lane.
The defendant was arrested, and at the September term, 1901, was arraigned and entered his plea of not guilty. At the same term he was tried and convicted and sentenced to imprisonment in the penitentiary for three years. Erom that sentence he appeals. Numerous errors were assigned in his motions for new trial and in arrest of judgment, and they are renewed in this court.
I. The information is challenged on various grounds. Eirst, because in conflict with sections 11, 22, 28 and 30 of article 2 of the Constitution of Missouri, and with articles 4, 5, 6 and 14 of the Constitution of the Hnited States. In the brief on file this objection is not amplified and no reasons given why the information should be held a violation of the Constitution. By an amendment of article 2, section 12 of the Constitution of Missouri, adopted at the general election held November 8, 1900, it was provided that “no person shall be prosecuted criminally for felony or misdemeanor otherwise than by indictment or information, which shall be concurrent remedies.” Since the adoption of that amendment by the people a felony may be prosecuted upon information filed by the prosecuting attorney and without leave of the court first had and obtained. [State v. Kyle, 166 Mo. 287; State v. Parks, 165 Mo. 496.]
This amendment was submitted at the same election with the third amendment proposed to the people by the same Legislature, and it was ruled in Russell v. Croy, 164 Mo. 69, and Holmes v. Croy, 164 Mo. 69, in due conformity to the requirements of the Constitution and laws of this State. [Art. 15, Constitution of Missouri 1875; sec. 7122, R. S. 1899.]
That it was entirely competent for the people of Mis*402souri to provide that felonies might be prosecuted by information without infringing the Constitution, we entertain no doubt whatever.
The fourth, fifth and sixth amendments to the Constitution of the United States are limitations only upon congressional power, and not upon the several States, and it has been expressly held by the Supreme Court of the United States, that a State Constitution authorizing prosecutions for felonies on information rather than by indictment was not a denial of due process of law within the meaning of the fourteenth amendment to the Constitution of the United States. [Hurtado v. California, 110 U. S. 516; Hodgson v. Vermont, 168 U. S. 262.]
It is next objected that the information is not verified according to law. It will be observed that the information on its face discloses it was made upon the official oath of the prosecuting attorney upon his information and belief, which the statute expressly permits. [Sec. 2478, R. S. 1899, amended, Laws of 1901, p. 139; State v. Hayward, 83 Mo. 304.]
This brings us to the last objection to the information, which is that it fails to aver the ownership of the burglarized property and stolen goods in that it merely charges the store to have been the property of the Drysdale-Ulen Hardware Company, and the stolen goods to be the personal property of said hardware company, and fails to state that it was a firm composed of certain natural persons or that it was a corporation.
It has always been necessary to allege and prove the ownership of the house charged to have been burglarized and the ownership of chattels alleged to have been stolen. [2 East P. C. 650.] Where ownership is laid in a corporation, the fact of the incorporation should be alleged, and this is not affected by the fact that proof of the existence of the corporation de facto will sustain the charge. As noth*403ing is to be left to intendment, the defendant is> entitled to know whether the State intends to show ownership in a firm composed of individuals' or in a corporation. In this case he raised the objection in his motion in arrest, but it has often been ruled that he may take advantage of the defect in the indictment in this court for the first time. [State v. Patterson, 159 Mo. 98, 59 S. W. 1104; Wharton’s Crim. Law, secs. 1828 and 1833; 2 Russell on Crimes, p. 100; Wallace v. People, 63 Ill. 451; 1 Bishop’s Crim. Prac. (3 Ed.), sec. 682; State v. Mead, 27 Vt. 722; Cohen v. People, 5 Parker’s C. R. 330; 2 Archbald’s Crim. Pl., 359; White v. State, 24 Tex. App. 231; Thurmond v. State, 30 Tex. App. 539; McCowan v. State, 58 Ark. 17. There are cases to the contrary in other States, but in the absence of a statute we are relegated to the common law, and we hold the information bad in substance in failing to allege the names of the co-partners if the Drysdale-Ulen Hardware Company was a firm, and if a corporation in not alleging it was a corporation.
EEL Error is also predicated upon the verdict which is a part of the record proper. The verdict reads, “We the jury find the defendant guilty as charged in the indictment.” The indictment charged both burglary and larceny, and the statute affixes different punishments for each. A verdict like this was held erroneous in State v. Rowe, 142 Mo. 439.
As the judgment must be reversed and the' cause remanded' we express no opinion as to the weight of the evidence, but we discover no error in the instructions.
The judgment is reversed and the cause remanded in order that a new information may be filed accordingly as the prosecuting attorney may deem proper.